Exhibit 10.2




October 31, 2012

Michael B. McCallister
Chairman and Chief Executive Officer
500 West Main Street
Louisville, Kentucky 40202

Re:  Non-Executive Chairmanship and Related Matters

Dear Mike:

This letter is intended to set forth our mutual understanding regarding your
anticipated service as Non-Executive Chairman (“Chairman”) of the Board of
Directors of Humana Inc. (the “Company”).  You have provided notice that you
intend to retire as Chief Executive Officer of the Company effective as of
December 31, 2012.  You and the Company agree that your service as Chairman will
commence on January 1, 2013.  The period during which you serve as Chairman is
referred to in this letter as the “Term.”  

During the Term, you will receive an annual Chairman’s retainer in the amount of
$175,000.  This will be in addition to any other compensation to which you are
entitled as a member of the Board of Directors.  You will be provided office
space at one of the Company’s existing facilities in Louisville (other than the
corporate headquarters at 500 W. Main Street) and you will have access to
administrative and other customary support, in each case as necessary to perform
your duties as Chairman.  Your current administrative assistant will become part
of the Company’s Office of the Chief Executive.   

Reference is made to your Amended and Restated Employment Agreement dated as of
May 16, 2008 (the “Employment Agreement”).  The Company hereby exercises its
option under Section 14(a) of the Employment Agreement to enforce the
restrictive covenant set forth therein.  You and the Company agree that the
restrictive covenants will apply during the period commencing on January 1, 2013
and ending on the second anniversary of the termination of your service as a
member of the Board.  As provided in Section 14(a) of the Employment Agreement,
the Company will pay you in a lump sum on or before January 31, 2013 in the
amount of $2,170,000, which represents two times your current base salary.  This
amount is in addition to your annual bonus for 2012 which will be paid in the
ordinary course.  The Company will continue to provide you benefits (i) during
the Term, under either the medical, accident and life insurance plans available
to members of the Company’s Board of Directors attached hereto as Exhibit A or
the letter agreement with Company officers concerning health insurance
availability (as described in Exhibit 10(mm) to the Company’s Annual Report on
Form 10-K for the fiscal year ended December 31, 1994) attached hereto as
Exhibit B (the “Officer’s Plan”); and (ii) after the Term, under the Officers
Plan (which for clarity will extend until you or your spouse are eligible for
Medicare).

--------------------------------------------------------------------------------





Finally, the Company agrees that you will be entitled to purchase the painting
currently located in your office at its appraised value of $7,500 and the desk
in your office at its appraised value of $6,500.    

If the above correctly reflects our understanding and agreement with respect to
the foregoing matters, please confirm by signing below.



Very truly yours,   Humana Inc.       By: /s/ James H. Bloem Name: James H.
Bloem Title: Senior Vice President, Chief Financial Officer & Treasurer        
  Accepted and agreed this 31st day of October, 2012:      

/s/ Michael B. McCallister

Michael B. McCallister



--------------------------------------------------------------------------------





Exhibit A

Board of Directors Medical, Accident and Life Insurance Plans

DIRECTOR COMPENSATION

2013 Director Compensation Program (a)

  Annual Retainer (2) $85,000 Non-Employee Chairman of the Board

Additional Annual Retainer (1)

$175,000 Lead Independent Director

Additional Annual Retainer

$25,000 Committee Chairman fee per year:

1. Audit Committee Chair

2. Organization & Compensation Committee Chair

3. All other Committee Chairs

$25,000

$18,000

$12,000

Executive Committee Member fee per year (1) $12,000 Common Stock per year

(1st Business Day of January) (1)(3)

$140,000 in common stock

(variable # of shares)

Charitable Contributions Annual Match up to $25,000 Group Life and Accidental
Death Insurance —

(except Chairman)

$150,000 of coverage Group Life and Accidental Death Insurance—Chairman (1)
$400,000 of coverage Business Travel Accident Insurance $250,000 of coverage
Restricted Stock Units

Granted Initial Date of Election (2)

Restricted Stock Unit grant equal to the dollar value
of the then current annual stock grant for directors Medical and Dental

Directors may elect to participate in the medical and
dental programs offered to Humana associates at a
comparable rate as paid by associates.

(1) Only applicable to non-employee directors. (2) Effective December 9, 2010,
this initial award of Restricted Stock Units is forfeited if the director serves
less than one year on the Company’s Board of Directors. (3) Effective January 1,
2013, this annual stock award will be prorated if a director leaves the Board
during the year for any reason.






(a) Adopted as of 10/18/12



--------------------------------------------------------------------------------





Exhibit B

Officers Plan

MEMO TO: Officers - Humana Inc.

COPY TO:

FROM:

DATE:

SUBJECT:  EXTENDED HEALTH BENEFIT

This is to advise you that the Compensation Committee of the Board of Directors
has decided to make available an extended post-termination health insurance
benefit to persons who are officers of Humana Inc.

Such benefit will apply to persons who are officers at the time of termination
whether such termination is voluntary or involuntary or by reason of disability
or retirement; provided, that the benefit will not be available if termination
shall be for cause.

Participants will be entitled to continuation of health coverage, under an
insured program available to Humana employees, until age sixty-five (65) by
paying an amount for such coverage calculated in the manner provided under the
Consolidated Omnibus Budget Reconciliation Act (COBRA).  This amount is equal to
the total premium for such coverage, plus a small administrative fee.  Each
participant's spouse also shall be entitled, as participant's dependent, to
continuation of health insurance coverage until the spouse reaches age
sixty-five (65) under the same plans as the participant and subject to the same
terms and cost of coverage under those plans as the participant.  However, once
the participant or spouse reaches age sixty-five (65) and is entitled to
coverage under Medicare (or its successor), the Medicare-eligible individual
shall not be entitled to dependent coverage under the other's coverage.  If the
participant discontinues coverage for any reason, coverage will not be
reinstated.

